Citation Nr: 0104078	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  98-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran, who had active duty from August 1943 to January 
1946, died in May 1998.  The appellant is the surviving 
spouse.

This appeal arises from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


REMAND

The certificate of death reveals that the immediate cause of 
the veteran's death was cardiac failure, due to primary 
ventricular fibrillation due to cardiomyopathy.  A 
significant condition which contributed to death but was not 
related was end stage renal disease.  

While in service in May 1945 the veteran sustained multiple 
penetrating shrapnel wounds to the left side of his face, 
left ear, left and right thighs, left knee and left chest.  
He also sustained fractures of the left radius and the first 
left metacarpal.  The explosion also caused perforation of 
the left ear drum.  

After his release from service, the veteran was treated in 
July 1946 for malaria.  Smears revealed that the malaria was 
tertian type.

In 1946 service connection was established for the wounds the 
veteran sustained during service as well as for malaria.  A 
combined 50 percent rating was assigned for the veteran's 
service-connected disabilities.  These ratings continued 
until the veteran's death.  

Records from the Scripps Clinic dated in December 1976 
include a diagnosis of primary dysautonomia.  It was reported 
that there was a four year history of intermittent spells.  

Statements from lay witnesses reflect that after the veteran 
was released from military service he had problems walking 
and with his equilibrium, and that he would suddenly fall 
asleep and/or pass out.

The appellant has offered two theories which she contends 
demonstrate that the veteran's service-connected disabilities 
contributed to his death.  A June 1999 letter from Dr. Monroe 
Richman stated that he provided medical care for the veteran 
from 1956 to 1970.  He stated that the multiple wounds and 
brain injury manifested by severe concussion and prolonged 
unconsciousness were the etiological factors which lead to 
autonomic dystonia.  It caused unstable blood pressure.  In 
addition, malaria and quinine used to treat malaria caused 
orthostatic hypotension.  Dr. Richman explained that 
hypertension and hypotension were well established causes of 
renal failure.  The onset of renal failure caused 
cardiomyopathy and cardiomyopathy was the precipitant cause 
of cardiac arrhythmias which caused the veteran's death.

The claims folder does not contain any clinical or treatment 
records of the veteran from Dr. Richman.  There are no 
medical records in the claims file for the period prior to 
the 1970's which demonstrate the veteran had unstable blood 
pressure readings.  Dr. Richman's clinical records of 
treatment beginning in 1956 would be of probative value in 
determining if there was a relationship between service and 
the later diagnosed dysautonomia.  

The records of the veteran's terminal hospitalization at Hoag 
Memorial Hospital included final diagnoses of hypoxic 
encephalopathy, cardiac arrhythmia with primary ventricular 
fibrillation, atherosclerotic heart disease, Parkinson's 
syndrome, end stage renal disease and autonomic neuropathy.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain records of 
treatment of the veteran from Dr. Monroe 
Richman for the period from 1956 to 1970.  
The RO should again ask the appellant for 
the names of any medical treatment 
providers who treated the veteran for 
unstable blood pressure at any time 
between January 1946 and 1972.  After 
securing any necessary release, the RO 
should obtain these records.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that all 
relevant records have been obtained and 
that a determination is made as to whether 
a medical opinion should be obtained.  The 
RO should also ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


